
	
		II
		110th CONGRESS
		2d Session
		S. 2563
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2008
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To authorize the extension of nondiscriminatory treatment
		  (normal trade relations treatment) to the products of
		  Azerbaijan.
	
	
		1.Termination of application of
			 title IV of the Trade Act of 1974 to the products of Azerbaijan
			(a)Presidential
			 determinations and extension of nondiscriminatory
			 treatmentNotwithstanding any provision of title IV of the Trade
			 Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
				(1)determine that the
			 denial of nondiscriminatory treatment should no longer apply to the products of
			 Azerbaijan; and
				(2)after making a
			 determination under paragraph (1) with respect to Azerbaijan, proclaim the
			 extension of nondiscriminatory treatment (normal trade relations treatment) to
			 the products of Azerbaijan.
				(b)Termination of
			 applicability of title IVOn and after the date on which the
			 President extends nondiscriminatory treatment to the products of Azerbaijan
			 pursuant to subsection (a), title IV of the Trade Act of 1974 shall cease to
			 apply to Azerbaijan.
			
